 1            IN THE UNITED STATES DISTRICT COURT
 2             FOR THE DISTRICT OF MASSACHUSETTS
 3
 4   SECURITIES AND EXCHANGE      ) Civil Action No.
     COMMISSION,                  ) 1:18-cv-11926-PBS
 5                                )
               Plaintiff,         )
 6                                )
          vs.                     )
 7                                )
     GREGORY LEMELSON and LEMELSON)
 8   CAPITAL MANAGEMENT, LLC,     )
                                  )
 9             Defendants,        )
                                  )
10        and                     )
                                  )
11   THE AMVONA FUND, LP,         )
                                  )
12             Relief Defendant. )
     _____________________________)
13
14
15
16
17             Oral deposition of MICHAEL JOHNS, taken at
18   THE SECURITIES AND EXCHANGE COMMISSION, 1617 J.F.K.
19   Blvd., Suite 520, Philadelphia, Pennsylvania, 19103,
20   beginning at 1:00 p.m., on Wednesday, November 20,
21   2019, before Karen A. Stevens, Court Reporter and
22   Notary Public, there being present:
23
24   JOB No. 191120ZRV

                                                        1

                   GRADILLAS COURT REPORTERS
                          (424) 239-2800
 1   A P P E A R A N C E S :
 2
            MARC JONES, ESQUIRE
 3          ALFRED A. DAY, ESQUIRE
            U.S. SECURITIES AND EXCHANGE COMMISSION
 4          BOSTON REGIONAL OFFICE
            Division of Enforcement
 5          33 Arch Street
            Boston, Massachusetts 02110
 6          jonesm@sec.gov
            daya@sec.gov
 7          -- Representing the Plaintiff
 8
 9
10          DOUGLAS S. BROOKS, ESQUIRE
            LIBBY HOOPES
11          399 Boylston Street
            Boston, Massachusetts 02116
12          dbrooks@libbyhoopes.com
            -- Representing the Defendant
13
14
15          ALSO PRESENT: Father Lemelson
16
17
18
19
20
21
22
23
24

                                                      2

               GRADILLAS COURT REPORTERS
                      (424) 239-2800
 1                           I N D E X
 2                                * * *
 3   WITNESS:     MICHAEL JOHNS
 4   QUESTIONED BY:                              PAGE
 5   Mr. Jones                                      4
 6   Mr. Brooks                                   116
 7
 8                         E X H I B I T S
 9                                * * *
10
11   NUMBER                DESCRIPTION           MK'D.
12   Exhibit 50           Phone Call List          41
13   Exhibit 51           E-Mail                   41
14   Exhibit 52           Payment Record           41
15   Exhibit 53           Wikipedia Document       87
16   Exhibit 54           E-Mail                   91
17   Exhibit 55           E-Mail                   98
18   Exhibit 56           Letter                   98
19   Exhibit 57           E-Mail                  101
20   Exhibit 58           E-Mail                  105
21   *Exhibit 59           Voice Mail Message     113
22   (*Exhibit retained by Counsel.)
23
24

                                                         3

                     GRADILLAS COURT REPORTERS
                            (424) 239-2800
 1                            * * *
 2                         PROCEEDINGS
 3                            * * *
 4                           MICHAEL JOHNS,
 5            after having been first duly sworn, was
 6            examined and testified as follows:
 7                            * * *
 8                    E X A M I N A T I O N
 9                            * * *
10   BY MR. JONES:
11        Q    Good afternoon, Mr. Johns.        My name is
12   Marc Jones.     I'm with the Securities and Exchange
13   Commission.     This is Al Day.     He's also with the
14   SEC, and we are going to ask you some questions
15   today in a deposition format.        Are you appearing
16   here today pursuant to a subpoena?
17        A    Yes.
18        Q    Okay.     And have you been deposed before?
19        A    By the SEC?
20        Q    No, just in general.        Have you sat for a
21   deposition before?
22        A    Yes.
23        Q    And how many times?
24        A    Half a dozen roughly.

                                                              4

                     GRADILLAS COURT REPORTERS
                            (424) 239-2800
 1   content.    I always allowed him, and I think he would

 2   acknowledge that he insisted on ultimate

 3   responsibility for the content of all of those

 4   publications.

 5                    The subject at hand, that of a

 6   possible conflict, was one that I always

 7   impressively noted that he was very up front about

 8   in issuing disclaimers on.     And not just in the

 9   written content, but even in some of the radio

10   interviews that I had heard, it was always mentioned

11   that he was long this position or short this

12   position.   And I took as a given that the content he

13   gave me from the standpoint of the actual financials

14   or prospects of the company was accurate to his

15   satisfaction.   So I wasn't involved in

16   doublechecking these facts or verifying them or

17   developing them in any way.

18        Q      We'll look at some of that written

19   material, but generally speaking, picking up on

20   where you left off, is it right to say that you

21   never doublechecked the statements, the factual

22   truth or falsity of the statements in Father

23   Lemelson's research reports?

24        A      I think it would be fair to say that was

                                                            27

                     GRADILLAS COURT REPORTERS
                            (424) 239-2800
 1   not my primary responsibility.       There may have been

 2   time to time where I had shared with him information

 3   that I had obtained that I thought was worth looking

 4   at, and some of which may have validated his views,

 5   some of which may have invalidated his views.      I

 6   think generally it's fair to say that that was not a

 7   functional responsibility of mine.

 8        Q    So you provided him some information that

 9   you had found, correct, from time to time?

10             MR. BROOKS:    Objection to the form.

11             THE WITNESS:       Periodically, sparingly,

12        rarely.

13   BY MR. JONES:

14        Q    Rarely.    Okay.    But you did not take the

15   source materials that Father Lemelson had found and

16   checked to make sure that he was accurately

17   representing it?

18        A    No.   I took as a given that he was

19   comfortable with that.    Maybe either by E-mail or by

20   phone conversation I may have from time to time --

21   because my agenda in all this was his success, and

22   his success in my view was based on his credibility

23   on these issues.    So I may periodically have

24   inquired about doublechecking or looking further

                                                              28

                     GRADILLAS COURT REPORTERS
                            (424) 239-2800
 1   into things, but, you know, not in a dogmatic way.

 2   And I took for granted that he had ultimately

 3   satisfaction with the content that he was providing.

 4   And of course my name is not appearing on any

 5   publications.   I'm not the author of them.

 6        Q    Right.

 7        A    And, yeah, I think we're both

 8   understanding that I would be helpful for more the

 9   editorial presentation development, not substantive

10   work associated with it.

11        Q    In terms of that editorial work, at any

12   time that you can recall did you change the

13   substance of what Father Lemelson had written?

14        A    I don't believe I did.     I should say I

15   took a phone call from your Washington, DC office a

16   year and a half, two years ago that came up as a

17   subject of conversation.    Any revisions or changes

18   that I did were based on information that he had

19   provided to me or that was available to both of us

20   and that he ultimately finally reviewed and

21   approved, authorized the distribution of.

22                   There may have been even times where

23   we had gone back and revised some things.     I think I

24   may recall a few instances of that.     This is more a

                                                            29

                     GRADILLAS COURT REPORTERS
                            (424) 239-2800
 1   subjective perception.     My view as we did this work

 2   together is that he had a satisfactory commitment to

 3   the accuracy of his work.     I never sensed in any way

 4   there was any conscious effort to misrepresent

 5   anything.    On the other hand, I can't say for a fact

 6   that everything was accurate, because I wasn't

 7   charged with and involved in any fact checking

 8   function.

 9        Q      So your impression that Father Lemelson

10   was dedicated to the accuracy of his work was based

11   on reading his materials and talking with him on the

12   phone and E-mails?

13        A      Yeah, communication, watching him work

14   through his analysis, you know, kind of noticing

15   what I thought was his general commitment to the

16   accuracy of these things.     It wasn't simply that he

17   was putting out written material that was evaluated

18   and looked at.    As things moved along, his

19   publications got covered in financial media, he

20   appeared on financial radio pretty consistently,

21   even financial TV a few times.     So, you know, he

22   was -- I would say he was very believing in the

23   communications that he was issuing and passionate

24   about it.

                                                           30

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
 1   know, maybe any notes that I had made on our calls,

 2   which weren't many.    Because I think you guys asked

 3   me to preserve that and there wasn't a lot to

 4   preserve really.

 5         Q     Okay.   Let me give you a copy of what's

 6   been previously marked as Exhibit 4.        Mr. Johns, do

 7   you generally recognize what Exhibit 4 is?

 8         A     Yeah.   This looks like one of the several

 9   research reports that Lemelson Capital issued on

10   Ligand Pharmaceuticals.

11         Q     Did you play a role in editing this

12   document?

13         A     Yeah.   We describe it as line editing.

14   For instance, paragraph one, two, three, four you

15   might see it says "percent" spelled out, which is

16   more consistent with what you'd see in corporate

17   writing.    I probably changed percent amount to

18   percent.    I'm sure I made grammatical adjustments to

19   it.   I tried to clarify some sentencing.       But the

20   substantive content, for instance, like paragraph

21   two when he refers to an exceedingly high PE ratio

22   of 115, which answers both your question now and one

23   previously, that's not something I would have gone

24   and independently verified.     That was, in fact,

                                                               49

                     GRADILLAS COURT REPORTERS
                            (424) 239-2800
1    their PE ratio at that time.
2         Q    So the goal was improving the writing
3    essentially?
4         A    The presentability of it, yeah.
5         Q    Would you characterize your contributions
6    on this report as entirely non-substantive?
7         A    Non-substantive.
8         Q    Did you do any work checking this report
9    for factual accuracy?
10        A    I may have asked him questions about what
11   he meant in case of sentences that didn't
12   immediately make sense to me.      But I did no
13   independent fact checking and was not asked to do
14   any independent fact checking.
15        Q    Okay.     Can I have you turn to Page 5 of
16   this document?
17        A    Sure.
18        Q    In the middle of the page you'll see a
19   quote and right above it it says, "Ligand has
20   described their biggest royalty generating asset."
21   Do you see that?
22        A    Yes.
23        Q    Did you have any role in choosing to
24   include this quote within this report?

                                                            50

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
 1   this report.      And if there were any substantive

 2   revisions at all, it would have been ones that we

 3   had jointly agreed with and that he ultimately

 4   reviewed and authorized.       So I'm not discounting the

 5   fact that there might have been cases where he said,

 6   "Add this," and even given me the phraseology, and I

 7   would have plugged it in.       But from my standpoint

 8   that's an editorial function, not substantive.        I

 9   made no decisions from a substantive standpoint

10   about the content of this report or any report he

11   ever issued.

12        Q      On Page 7 there are in the middle three

13   quotes to -- or three citations.        Do you see those

14   there?

15        A      FDA and Forbes.

16        Q      Yes.

17        A      Yes.

18        Q      Did you ever look at or check either the

19   FDA material quoted here or cited here or the Forbes

20   articles?

21        A      No.    I wasn't asked to.

22        Q      Let me put that Exhibit 4 aside for now.

23   I'll now give you Exhibit 5.       Do you also recognize

24   this document, Mr. Johns?

                                                                55

                        GRADILLAS COURT REPORTERS
                               (424) 239-2800
 1        A    Yes.    I don't recall exactly how many

 2   substantive reports were put out on Ligand.    There

 3   were more than one, so this appears to be one that

 4   appended the previous report.

 5        Q    In the 2014 time period when these reports

 6   are coming out, do you believe that you worked on

 7   all of the reports about Ligand that came out?

 8        A    I was not involved in any of the media

 9   commentator on it; radio, television, print, media.

10   On the printed reports I likely reviewed them from

11   an editorial formatting standpoint.

12        Q    In your memory, you don't recall in that

13   time period, 2014, seeing a report about Ligand that

14   you hadn't already seen in draft?

15        A    Repeat that, please.

16        Q    Sure.    I'm just saying do you remember any

17   reports that came out about Ligand that you hadn't

18   previously seen to provide some editing work?

19        A    I can't discount that possibility.     I

20   didn't -- I don't immediately recall any that came

21   out that I didn't review.

22        Q    For Exhibit 5 can I have you turn to the

23   third page, please?

24        A    Yes.

                                                            56

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
 1        A       Yeah.   I guess that's what I'm saying, is

 2   that even after they came out, which was probably a

 3   mutual frustration, I don't want to say it was

 4   exclusively mine.       In my view, don't release the

 5   report until you're completely comfortable with it,

 6   would be my view.       And I would feel the same way.   I

 7   don't say I'm done with my work until I look at it

 8   and feel it's completely done.       But as I recall, and

 9   I don't remember the specifics of it, I think there

10   were a few examples where a report came out, it was

11   released and either he identified something or I may

12   have identified something that warranted revising on

13   the website.

14        Q       Do you recall any -- I know it was a while

15   ago, but do you recall any specific instances of

16   parts of reports being changed after they were

17   published?

18        A       No.

19        Q       Do you recall that occurring in the

20   contexts of the reports on Ligand?

21        A       I can't say yes or no to that.    Ligand was

22   a sizeable portion of the work we did, so it's quite

23   possible.

24        Q       I believe I can only ask you what you

                                                              59

                        GRADILLAS COURT REPORTERS
                               (424) 239-2800
 1   remember, so I understand.    Looking at that line,

 2   "Once the Hep C application is lost there is no

 3   evidence of a significant commercially viable market

 4   from Promacta," did you know whether that was true

 5   or not?

 6        A      I would not have known if that was or was

 7   not true.    I will say that Father Emmanuel felt very

 8   adamant about this company, that it was not just

 9   overvalued but may have actually no material value.

10   And I may have -- from time to time I may have said,

11   "Is this in fact true?"     And he felt passionately,

12   adamantly insistent on many of these statements.

13   Which, to be honest, from my perspective, it is both

14   concerning but on the other hand reassuring, meaning

15   he was so adamant about it that I never felt the

16   need to push back any further.    On the other hand,

17   these were very bold statements than what you would

18   see in a typical investor report.

19        Q      Apart from --

20        A      And knowing not oblivious to the fact that

21   this company would likely take issue with it.

22        Q      Apart from Defendant Lemelson's adamance

23   about the truthfulness of this, you have no way to

24   judge whether or not this is truthful, or you had no

                                                             60

                     GRADILLAS COURT REPORTERS
                            (424) 239-2800
 1         A    No.

 2         Q    Did you change the substance of these

 3   lines in any material way?

 4         A    No.

 5         Q    Did you do any fact checking on this part

 6   of the document?

 7         A    No.     I wasn't asked to.

 8         Q    We have been going for about an hour and

 9   20.   Do you need a break?

10         A    I'm okay if you guys are.

11         Q    Okay.     This is Exhibit 6, Mr. Johns.   Is

12   this another Ligand report that you worked on?

13         A    Yes, looks like it.

14         Q    Can I have you turn to the top of the

15   second page, please?

16         A    (Witness complies.)

17         Q    Do you see where it says, "Between June 16

18   and August 1st, 2014," see that bullet?

19         A    Yes.

20         Q    Would you please read that to yourself?

21         A    (Witness complies.)

22         Q    This is talking about the decline in

23   Ligand Pharmaceutical stock price?

24         A    Right.

                                                               64

                       GRADILLAS COURT REPORTERS
                              (424) 239-2800
 1   questions, Mr. Johns.   Thank you for your patience.

 2   And before I turn it over to Doug, thank you for

 3   your efforts in being here today.

 4        A    Happy to do it.

 5        Q    First question is, do you have a sense in

 6   terms of a total number of dollars what you got paid

 7   for work for Father Lemelson?

 8        A    I anticipated you asking that and I

 9   haven't done an actual accounting of it.     I'm going

10   to guess that over roughly three years of working

11   with him it did not exceed $20,000.

12        Q    $20,000 total or per year?

13        A    Total, over the three-year period.

14        Q    Got it.   Lastly, sir, earlier you said in

15   talking with Father Lemelson about the SEC

16   investigation you didn't believe that there was

17   cause to investigate him.   What was your basis for

18   saying that?

19        A    Based on what I knew at that time, meaning

20   as I interacted with him I sensed someone who was

21   admittedly new to financial analysis, who admittedly

22   sometimes in my view probably over-spoke of his

23   capabilities in the field, but who wasn't, at least

24   as far as I could tell in working with him on these

                                                         115

                    GRADILLAS COURT REPORTERS
                           (424) 239-2800
 1   things, consciously trying to misrepresent anything.

 2   He passionately believed these -- in each one of

 3   these stocks, whether it was long or short, that he

 4   was adamantly correct.       In fact, it was a point of

 5   some degree of at least modest tension between us,

 6   because I would push back a little bit on that

 7   sometimes.    But I had no firsthand, at least,

 8   observation of anything that even brushed up against

 9   a violation of any securities laws, at least as I

10   understand securities laws.

11                MR. JONES:    Understood.   That concludes

12        the Plaintiff's questioning.        Over to you,

13        Mr. Brooks.

14                             * * *

15                  E X A M I N A T I O N

16                             * * *

17   BY MR. BROOKS:

18        Q       Good afternoon, Mr. Johns.      We have met

19   off the record.    My name is Doug Brooks and I

20   represent the Defendants in this action.        I just

21   have a few questions actually following up on your

22   last answer.     You worked with Father Lemelson during

23   the time period between June 2014 and August 2014

24   when he wrote his various reports and gave his

                                                                116

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
 1   various interviews concerning Ligand

 2   Pharmaceuticals?

 3        A    Yes, I'm reasonably sure I did.

 4        Q    Was it your opinion that Father Lemelson

 5   believed everything he said and wrote about Ligand?

 6        A    Yes.     He believed this company was on a

 7   fast track to bankruptcy and was, the phrase he used

 8   repeatedly, a going concern risk, and believed that

 9   with -- I had no way to independently gauge it, but

10   I believe that he really passionately believed that

11   to be the case.

12        Q    Was it also your opinion that Father

13   Lemelson believed everything he said and wrote about

14   Viking?

15        A    Yes.

16        Q    Do you recall Mr. Jones asking you some

17   questions about the quotation from a clinician in

18   one of Father Lemelson's reports?

19        A    Yes.

20        Q    Do you have any knowledge that Father

21   Lemelson misquoted the clinician that is quoted in

22   his reports?

23        A    I have no knowledge at all about the

24   clinicians he quoted or whether the quotes were

                                                            117

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
 1
 2            C E R T I F I C A T I O N
 3
 4
              I, Karen A. Stevens, a Court Reporter
 5   and Notary Public, do hereby certify the
     foregoing to be a true and accurate transcript
 6   of the proceedings in this matter, as
     transcribed from the stenographic notes taken
 7   by me.
 8
                              __________________
 9                            Karen A. Stevens
                              Court Reporter
10                            Notary Public
11
12
13
14
15            (The foregoing certification of this
     transcript does not apply to any reproduction
16    of the same by any means, unless under the
     direct control and/or supervision of the
17    certifying reporter.)
18
19
20
21
22
23
24

                                                   119

              GRADILLAS COURT REPORTERS
                     (424) 239-2800
1                     CERTIFICATE OF WITNESS

2

3

4

5       I, MICHAEL JOHNS, do hereby declare under

6        penalty of perjury that I have read the entire

7        foregoing transcript of my deposition testimony, or

8       the same has been read to me, and certify that it

9       is a true, correct and complete transcript of my

10      testimony given on November 20, 2019, save and except

11      for changes and/or corrections, if any, as indicated

12      by me on the attached Errata Sheet, with the

13      understanding that I offer these changes and/or

14      corrections as if still under oath.

15

16        _____ I have made corrections to my deposition.

17         _____ I have NOT made any changes to my deposition.

18

19

20   Signed

21   ___________________________________

22   MICHAEL JOHNS

23   Dated this ________ day of ______________ of 20____.

24


                                                            120

                     GRADILLAS COURT REPORTERS
                            (424) 239-2800
 1                       ERRATA SHEET
 2   Deposition of: MICHAEL JOHNS
     Date taken: NOVEMBER 20, 2019
 3   Case: SEC v. LEMELSON, et al.
 4   PAGE LINE
     _____ _____ CHANGE: _______________________________
 5               REASON: _______________________________
 6   _____ _____ CHANGE: _______________________________
                 REASON: _______________________________
 7
     _____ _____ CHANGE:   _______________________________
 8               REASON:   _______________________________
 9   _____ _____ CHANGE:   _______________________________
                 REASON:   _______________________________
10
     _____ _____ CHANGE:   _______________________________
11               REASON:   _______________________________
12   _____ _____ CHANGE:   _______________________________
                 REASON:   _______________________________
13
     _____ _____ CHANGE:   _______________________________
14               REASON:   _______________________________
15   _____ _____ CHANGE:   _______________________________
                 REASON:   _______________________________
16
     _____ _____ CHANGE:   _______________________________
17               REASON:   _______________________________
18   _____ _____ CHANGE:   _______________________________
                 REASON:   _______________________________
19
     _____ _____ CHANGE:   _______________________________
20               REASON:   _______________________________
21   _____ _____ CHANGE:   _______________________________
                 REASON:   _______________________________
22
23   Signed_____________________________
24   Dated______________________________

                                                       121

                 GRADILLAS COURT REPORTERS
                        (424) 239-2800
